Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered November 8, 2004, which, to the extent appealed from as limited by the brief, upon the prior grant of defendant-respondent’s motion pursuant to CPLR 3211 and 3016, dismissed plaintiffs’ fraud claims, unanimously affirmed, without costs.
Plaintiffs’ fraud claims are not materially distinguishable from their time-barred claims for malpractice and negligence and accordingly were properly dismissed as duplicative of those claims (see Atton v Bier, 12 AD3d 240 [2004]). Moreover, the putative fraud claims state no cognizable claim since they do not sufficiently allege that defendants knew that the paternity report issued by them was inaccurate and deliberately concealed that circumstance from plaintiffs (see id.; Monaco v New York Univ. Med. Ctr., 213 AD2d 167 [1995], lv dismissed in part and denied in part 86 NY2d 882 [1995]). Concur—Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.